Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 4-20 have been renumbered 3-19, respectively for prosecution.


Specification
The interlineations or cancellations made in the specification or amendments to the claims could lead to confusion and mistake during the issue and printing processes.  Accordingly, the portion of the specification or claims as identified below is required to be rewritten before passing the case to issue.  See 37 CFR 1.125 and MPEP § 608.01(q).
The disclosure is further objected to because the technical features of the invention should be clearly described and should not be referred to the claim, therefore any description referred to the claim such as “…MIG/MAG welding according to claim 1” as noted on paragraph 0015 in the specification should be delete.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7 (was claim 6) and 10-19 (were claims 11-20) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 (was claim 6), the phrase "may be" or “if” renders the claim indefinite for not providing positive limitation because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 10 (was claim 11) recites the limitation "the welding current and voltage" at line 3 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the limitation "the welding controller" at line 6 in the claim.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear and indefinite to the relationship between “the welding controller” and “a welding controller” at line 2 OR “a welding controller” at line 5 and to whether they are the same or different. Further 
In claims 12 (was claim 13), 13 (was claim 14), 14 (was claim 15), 15 (was claim 16) and 19 (was claim 20), there is a similar issue with the limitation “the welding controller" as set forth in claim 11.
Claim 13 (was claim 14) recites the limitation "the workpiece" at lines 3-4 and 5 in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 17 (was claim 18), a word “if” renders the claim indefinite for not providing positive limitation because it is unclear whether the limitations following the word are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 11 (was claim 12), 16 (was claim 17) and 18 (was claim 19) are also rejected because each claim depends on a rejected claim 10 (was claim 11).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2 and 3-4 (were claims 4-5)  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schorghuber (US 20090026188 A1) in view of Lanouette et al (US 6,563,085 B2).
Regarding claim 1, Schorghuber discloses a welding controller 4 (fig. 1) for automatically setting a welding parameter for MIG/MAG welding comprising:
a first function identification control block arranged to determine a first function from a detected response welding current (I) and a present wire feed speed (V), said first function defining a relationship between the welding current and the wire feed speed (¶ 0008, 0010, 0054).
Schorghuber discloses all the limitations of the claimed invention as set forth above, except for a wire feed speed control block arranged to determine a desired wire feed speed from the first function provided from first function identification control block and from a desired welding current.
However, Lanouette et al teaches a wire feed speed control block (102) arranged to determine a desired wire feed speed from the first function provided from first function identification control block and from a desired welding current (col. 1, lines 64 – col. 2, lines 4; col. 3, lines 20-32). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Schorghuber‘s reference, to include such desirable welding parameters as set forth above, as suggested and taught by Lanouette, for the purpose of providing optimal operating parameters.
With respect to claim 2, Schorghuber in view of Lanouette et al discloses the limitations of the claimed invention as set forth above of which Lanouette further discloses an operator interface (i.e. welding controller 102 panel) arranged to receive operator information about an actual thickness of a workpiece (112) (col. 2, lines 17-19l col. 3, lines 54-56); and a desired welding current control block arranged to determine the desired welding current from said actual thickness of the workpiece (112) (claims 5, 
With respect to claim 3 (was claim 4), Schorghuber in view of Lanouette et al discloses the limitations of the claimed invention as set forth above of which Lanouette further discloses wherein the operator interface (i.e. welding controller 102 panel) is further arranged to receive operator information about a wire material used in a welding process (col. 3, lines 49-50; col. 4, lines 33-42). It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such wire material information as set forth above, as suggested and taught by Lanouette, for the purpose of providing optimal operating parameters.
With respect to claim 4 (was claim 5), Schorghuber in view of Lanouette et al discloses the limitations of the claimed invention as set forth above of which Lanouette further discloses wherein the desired welding current control block utilizes a desired welding current mapping function to map the actual thickness of the workpiece to the desired welding current (abstract; col. 3, lines 54-56).  It would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such mapping means to map the actual thickness of the workpiece as set forth above, as suggested and taught by Lanouette, for the purpose of providing optimal operating parameters.

Claims 6 (was claim 7) and 9 (was claim 10) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schorghuber (US 20090026188 A1) in view of Lanouette et al (US 6,563,085 B2) as applied to claim 1 above, and further in view of Speilman (US 20090277893 A1).
Regarding claims 6 (was claim 7) and 9 (was claim 10), Schorghuber in view of Lanouette et al discloses all the limitations of the claimed invention as set forth above, except for wherein the desired welding current control block uses a look up table to define a relationship between the actual thickness of the workpiece and the desired welding current; and wherein the wire feed speed control block determines the desired wire feed speed by interpolating in a look up table that defines a relationship between welding current and the first function, or by using a third function that defines a relationship between the welding current and the first function.
However, Speilman teaches wherein the desired welding current control block (30) uses a look up table 80 (fig. 2) to define a relationship between the actual thickness of the workpiece 14 (fig. 1) and the desired welding current (¶ 0005); and wherein the wire feed speed control block determines the desired wire feed speed by interpolating in a look up table 80 (fig. 2) that defines a relationship between welding current and the first function (¶ 0037-0038). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such look-up table welding parameters as set forth above, as suggested and taught by Speilman, for the purpose of automatically determined based on a welding parameter selected with an input device.

Claim 7 (was claim 8) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schorghuber (US 20090026188 A1) in view of Lanouette et al (US 6,563,085 B2) as applied to claim 1 above, and further in view of Stava et al (US 20050161448 A1).
Regarding claim 7 (was claim 8), Schorghuber in view of Lanouette et al discloses all the limitations of the claimed invention as set forth above, except for wherein the first function of the first function identification control block may be a linear mapping expressed as v=k*IP, where v represents wire feed speed, I represents current, and p is a value between 1 and 2.
However, Stava et al teaches wherein the first function of the first function identification control block may be a linear mapping expressed as v=k*IP, where v represents wire feed speed, I represents current, and p is a value between 1 and 2 (¶ 0030, 0032 and claim 25). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such linear mapping expression as set forth above, as suggested and taught by Stava, for the purpose of achieving the linear relationship between the wire feed speed control signal and the actual welding current (¶ 0030).

Claim 8 (was claim 9) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schorghuber (US 20090026188 A1) in view of Lanouette et al (US 6,563,085 B2) as applied to claim 1Aberg (WO 2007032734 A1) and Hackl et al (US 20040011775 A1).
Regarding claim 8 (was claim 9), Schorghuber in view of Lanouette et al discloses all the limitations of the claimed invention as set forth above including of which Lanouette further discloses determine a controlling voltage based on wire welding material from said second function (col. 6, lines 8-12), except for wherein the welding controller includes further control blocks that enable the welding controller to: generate, during a parameter setting welding operation, a plurality of data couples, each data couple comprising a welding voltage and a wire feed speed parameter; identify a second function mapping a relationship between the welding voltage and the wire feed speed parameter based on the data couples, wherein the second function is defined outside of real welding operating points; determine a welding wire material category using the second function defined outside of the real welding operating points.
However, Aberg teaches wherein the welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) includes further control blocks that enable the welding controller to: generate, during a parameter setting welding operation, a plurality of data couples, each data couple comprising a welding voltage and a wire feed speed parameter (page 3, lines 1-36). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such welding voltage and wire feed speed data couple as set forth above, as suggested and taught by Aberg, for the purpose of achieving the effect of voltage and controlling the stability of the welding operation (page 5, line 21). 
Moreover, Hackl et al teaches identify a second function mapping a relationship between the welding voltage and the wire feed speed parameter based on the data couples, wherein the second function is defined outside of real welding operating points ; determine a welding wire material (13) category using the second function defined outside of the real welding operating points (¶ 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such a relationship between welding parameters inside and outside of the welding process/operation as set forth above, as suggested and taught by Hackl, for the purpose of improving the quality of the welding results (¶ 0005).

Claims 10-17 (were claims 11-18) and 19 (was claim 20) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aberg (WO 2007032734 A1) in view of Hackl et al (US 20040011775 A1).
Regarding claim 10 (was claim 11), Aberg discloses a MIG/MAG welding apparatus (see figure 1) including a power source (i.e. a power supply in the welding machine 1), an electrode feeder 2 (fig. 1) adapted to feed an electrode 7 (fig. 1) to a welding torch 3 (fig. 1), and a welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) arranged to control the welding current and voltage (see figure 2; page 7) supplied by the power source to the welding torch 3 (fig. 1), wherein said welding controller furthermore includes:
a welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) for automatically setting a welding parameter for MIG/MAG welding (i.e. the electrode feed speed) (page 7, lines 30-36), the welding controller configured to:
generate, during a parameter setting welding operation, a plurality of data couples, each data couple comprising a welding voltage and a wire feed 
Aberg discloses all the limitations of the claimed invention as set forth above, except for wherein said welding controller furthermore includes:
identify a second function mapping a relationship between the welding voltage and the wire feed speed parameter based on the data couples, wherein the second function is defined outside of real welding operating points;
determine a welding wire material category using the second function defined outside of the real welding operating points.
However, Hackl et al teaches wherein said welding controller (4) furthermore includes: identify a second function mapping a relationship between the welding voltage and the wire feed speed parameter based on the data couples, wherein the second function is defined outside of real welding operating points (¶ 0038, 0050); and determine a welding wire material (13) category using the second function defined outside of the real welding operating points (¶ 0041). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the Aberg‘s reference, to include such a relationship between welding parameters inside and outside of the welding process/operation as set forth above, as suggested and taught by Hackl, for the purpose of improving the quality of the welding results (¶ 0005).
With respect to claim 11 (was claim 12), Aberg in view of Hackl et al discloses the limitations of the claimed invention as set forth above of which Aberg further discloses a general controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) 
With respect to claims 12 (was claim 13) and 19 (was claim 20), Aberg in view of Hackl et al discloses the limitations of the claimed invention as set forth above of which Aberg further discloses wherein the welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) further comprises: a first function identification control block arranged to determine a first function from the response welding current and the present wire feed speed (page 5, lin17-20).
With respect to claim 13 (was claim 14), Aberg in view of Hackl et al discloses the limitations of the claimed invention as set forth above of which Aberg further discloses wherein the welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) further comprises: a first sensor 10 (fig. 1) adapted to sense a short circuit between the electrode and the workpiece 8 (fig. 1); and a second sensor 11 (fig. 1) adapted to sense an arc between the electrode and the workpiece 8 (fig. 1) (page 8, lines 1-11).
With respect to claim 14 (was claim 15), Aberg in view of Hackl et al discloses the limitations of the claimed invention as set forth above of which Aberg further discloses wherein the welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) further comprises: short circuit percentage value determination control block that establishes a short-circuiting time with the first sensor and establishes an arc time with the second sensor, the short circuit percentage value determination control block is further configured to determine a short circuit percentage value (page 4, lines 29-35; page 8, lines 2-26).
claims 15-16 (were claim 16-17), Aberg in view of Hackl et al discloses the limitations of the claimed invention as set forth above of which Aberg further discloses wherein the welding controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) further comprises: a welding voltage reference value determination control block that determines a correctional term for a reference voltage from the short circuit percentage value received from the short circuit percentage value determination control block; and wherein the general controller receives the reference voltage from the welding voltage reference value determination control block (page 3, lines 24-34).
With respect to claim 17 (was claim 18), Aberg in view of Hackl et al discloses the limitations of the claimed invention as set forth above of which Aberg further discloses wherein the general controller 9, 9’ (fig. 1, i.e. a regulator and/or a process regulator) controls increases voltage supplied to the electrode if a measured short-circuiting time of a period time, where the period time is a sum of the short-circuiting time and the arc time, exceeds a pre-defined value and decreases the voltage supplied to the electrode if the short-circuiting percentage goes below the pre-defined value (page 5, lines 29 - page 6, lines 2; page 11, lines 24-34).

Claim 18 (was claim 19) is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aberg (WO 2007032734 A1) in view of Hackl et al (US 20040011775 A1) as applied to claim 11 above, and further in view of Hamamoto et al (US 5,270,516).
Regarding claim 18 (was claim 19), Aberg in view of Hackl et al discloses all the limitations of the claimed invention as set forth above, except for a first sensor 
However, Hamamoto et al teaches a first sensor 400 (fig. 8, i.e. a wire feed rate detection circuit) configured to detect a present wire feed speed; and a second sensor 200 (fig. 8, i.e. a current detection circuit) configured to detect a response welding current to the detected present wire feed speed (col. 3, lines 28-34). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the combination of references, to include such detections of wire feed speed and current as set forth above, as suggested and taught by Hamamoto, for the purpose of providing effective value of output current and the wire feed rate to adjust the output condition promptly and automatically based on the calculation result, whereby the efficiency of welding work and the quality of welding can be improved (col. 3, lines 63 – col. 4, lines 2).

Allowable Subject Matter
Claim 5 (was claim 6) would be allowable if rewritten to include all of the limitations of the base claim 1 and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KET D DANG whose telephone number is (571)270-7827.  The examiner can normally be reached on Monday - Thursday 7:30 am 4:30 pm; Friday 7:30 am -11:30 am.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KET D DANG/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761